     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 1 of 28 Page ID #:1




1      Douglas G. Muehlhauser (SBN 179495)
       doug.muehlhauser@knobbe.com
2      Mark Lezama (SBN 253479)
       mark.lezama@knobbe.com
3      KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
4      Irvine, CA 92614
       Telephone: 949-760-0404
5      Facsimile: 949-760-9502
6      Attorneys for Plaintiff
       NOMADIX, INC.
7
8
9
10                       IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14      NOMADIX, INC.,                            Case No. 2:19-CV-10202
15                   Plaintiff,                   COMPLAINT FOR PATENT
16                                                INFRINGMENT
              v.
17                                                DEMAND FOR JURY TRIAL
        SIA MIKROTĪKLS; MICROCOM
18      TECHNOLOGIES, INC.; CREATIVE
19      WIRELESS, INC.; and GLOBAL IT
        COMMUNICATIONS, INC.,
20
                     Defendants.
21
22
23
24
25
26
27
28
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 2 of 28 Page ID #:2




1            Plaintiff Nomadix, Inc. (“Nomadix”) hereby complains of Defendants SIA
2      Mikrotīkls (“MikroTik”), Microcom Technologies, Inc. (“Microcom”), Creative
3      Wireless, Inc. (“Creative Wireless”), Global IT Communications, Inc. (“Global IT”),
4      and alleges as follows:
5                                        I. THE PARTIES
6            1.     Plaintiff Nomadix is a Delaware corporation that, as of the date of this
7      Complaint, has its principal place of business at 30851 Agoura Road, Suite 102,
8      Agoura Hills, California 91301.
9            2.     Upon information and belief, Defendant MikroTik is a Latvian
10     company that, as of the date of this Complaint, has an office address at Brivibas
11     gatve 214i, Riga, LV-1039 LATVIA and a registered address at Aizkraukles iela 23,
12     Riga, LV-1006 LATVIA.
13           3.     Upon information and belief, Defendant Microcom is a California
14     corporation that, as of the date of this Complaint, has its principal place of business
15     at 26635 Agoura Road, Suite 109, Calabasas, California, 91302.
16           4.     Upon information and belief, Defendant Creative Wireless is a
17     California corporation that, as of the date of this Complaint, has its principal place
18     of business at 2531 W 237th Street, Suite 102, Torrance, California, 90505.
19           5.     Upon information and belief, Defendant Global IT Communications is
20     a California corporation that, as of the date of this Complaint, has its principal place
21     of business at 6270 Bright Avenue, Whittier, California, 90601.
22                               II. JURISDICTION AND VENUE
23           6.     This civil action includes claims for patent infringement arising under
24     the patent laws of the United States, 35 U.S.C. § 100 et seq., and, more particularly,
25     35 U.S.C. §§ 271 and 281.
26           7.     This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and
27     1338(a).
28
                                                 -1-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 3 of 28 Page ID #:3




1             8.     Upon information and belief, Defendant MikroTik conducts business
2      throughout the United States, including in this judicial district.
3             9.     Defendant MikroTik is subject to personal jurisdiction in this judicial
4      district, at least because it has advertised (including through websites), offered to
5      sell, sold, and/or distributed infringing products, and/or induced and/or contributed
6      to the sale and use of infringing products in the United States, including in this
7      judicial district. Defendant MikroTik has, directly or through its distribution
8      network, purposefully placed infringing products into the stream of commerce
9      knowing and expecting them to be purchased and used by consumers in the United
10     States, including in this judicial district, and such infringing products actually have
11     been purchased and used in the United States and in this judicial district. Defendant
12     MikroTik’s website directs customers in the United States to various United States-
13     based distributors of its infringing products, including Defendant Microcom in this
14     judicial district: https://mikrotik.com/buy/northamerica/usa.
15            10.    Upon information and belief, Defendant Microcom conducts business
16     throughout the United States, including in this judicial district.
17            11.    Upon information and belief, Defendant Creative Wireless conducts
18     business in this judicial district.
19            12.    Upon information and belief, Defendant Global IT Communications
20     conducts business in this judicial district.
21            13.    Venue is proper in the Central District of California pursuant to 28
22     U.S.C. § 1391 and 28 U.S.C. § 1400(b). Upon information and belief, Defendant
23     MikroTik is not resident in the United States and has committed acts of infringement
24     in this Judicial District. MikroTik’s website at https://mikrotik.com/buy states, “for
25     purchases of Hardware or MikroTik RouterOS please contact our Official
26     Distributors,” and provides a telephone number and location for Microcom in
27     Calabasas, California. Upon information and belief, MikroTik imports hardware and
28     the MikroTik RouterOS into the United States, including imports to its official
                                                  -2-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 4 of 28 Page ID #:4




1      distributor Microcom in this Judicial District. Upon information and belief,
2      Defendants Microcom, Creative Wireless, and Global IT Communications reside
3      and have committed acts of infringement within this Judicial District.
4                             III. STATEMENT OF THE CASE
5            14.     This action seeks relief for the infringement of Nomadix’s patents by
6      Defendants.
7                                IV. STATEMENT OF FACTS
8            15.     Nomadix is an industry pioneer and leader in the public access market.
9      Wherever people go, they expect Internet access. Whether at a hotel, airport or a
10     local coffee bar, for example, people want to check e-mail, log into social media
11     platforms, and stream video. Although people take Internet access for granted these
12     days, the ability to walk into any hotel or cafe and connect to the network regardless
13     of a mobile device’s network settings did not exist until the late 1990s, when
14     Nomadix’s founders, Dr. Leonard Kleinrock and Dr. Joel Short, invented a gateway
15     device that could dynamically emulate a user’s home network.
16           16.     Dr. Kleinrock’s UCLA lab is widely considered the birthplace of the
17     Internet because it was from that lab in 1969 that Dr. Kleinrock sent the first message
18     over what is now known as the Internet to a computer at the Stanford Research
19     Institute. By the ’90s, Dr. Kleinrock’s research focus had shifted from the basic
20     infrastructure for the Internet to mobile or nomadic computing. Spurred by Dr.
21     Kleinrock’s vision of an Internet dominated by mobile computer users, Dr.
22     Kleinrock and his former doctoral student, Dr. Short, founded Nomadix to develop
23     the technology they foresaw would be crucial to making mobile network access
24     ubiquitous.
25           17.     Today, network operators like hotels and cafes use Nomadix’s
26     innovative gateways not only to provide access to devices without reconfiguration,
27     but also to control and customize mobile users’ Internet access, which operators can
28
                                                -3-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 5 of 28 Page ID #:5




1      leverage to generate substantial revenue. Data traffic from cellular networks can also
2      be offloaded to gateways to speed up the cellular network.
3            18.     Nomadix has successfully patented Dr. Kleinrock and Dr. Short’s
4      seminal innovations. Because Nomadix’s technology is crucial to network operators,
5      it has been widely copied by its competitors. Their attempts to challenge the patents
6      at the U.S. Patent and Trademark Office (“PTO”) and in court have repeatedly failed,
7      and all who have challenged Nomadix’s patents have either taken licenses or exited
8      the market.
9            19.     Nomadix expended the technical and financial resources necessary to
10     develop a strong patent portfolio to protect its innovations. Nomadix’s intellectual
11     property includes more than 150 issued patents and pending applications in over 15
12     countries. Many of Nomadix’s patents cover fundamental operation and integration
13     of network gateway devices that facilitate automatic redirection and transparent
14     network access. Nomadix’s inventions are used daily throughout the world to
15     redirect users to login screens, charge users for network access, regulate bandwidth
16     consumption, and provide network access to users with incompatible network
17     settings. Nomadix’s intellectual property is an important and valuable asset that
18     protects Nomadix’s considerable investments in innovations that have allowed it to
19     develop, serve, and lead the public access market.
20           20.     On November 12, 2012, Nomadix notified Defendant MikroTik that,
21     by importing into the United States, or by making, using, offering, or selling its
22     network products in the United States, MikroTik is directly and indirectly infringing
23     Nomadix patents. In particular, Nomadix charged that certain MikroTik products
24     infringed at least the following Nomadix patents: U.S. Patent Nos. 7,194,554,
25     6,636,894, 8,156,246, 7,554,995, and 7,088,727. Upon information and belief,
26     Defendant MikroTik has been aware of Nomadix’s patents since at least 2012.
27           21.     MikroTik is a provider of networking products. MikroTik’s 2019
28     Product Catalog is available at https://download2.mikrotik.com/catalog_2019.pdf.
                                                -4-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 6 of 28 Page ID #:6




1      As explained in the catalog, “MikroTik provides routing, switching and wireless
2      equipment for all possible uses - from the customer location, up to high end data
3      centres.” MikroTik touts that there are millions of installations worldwide.
4            22.    Upon information and belief, MikroTik RouterOS is the operating
5      system of MikroTik RouterBOARD hardware. It has features for an ISP, including
6      routing, firewall, bandwidth management, wireless access point, backhaul link,
7      hotspot gateway, VPN server and more. RouterOS is a stand-alone operating system
8      based on the Linux kernel.
9            23.    MikroTik provides additional description of the RouterOS functionality
10     in    a     document       titled    “What       is    RouterOS”        available    at
11     https://i.mt.lv/files/pdf/instructions/what_is_routeros.pdf. That document states:
12
13                  The MikroTik HotSpot Gateway enables providing of
14                  public network access for clients using wireless or wired
15                  network connections. The user will be presented a login
16                  screen when first opening his web browser. Once a login
17                  and password is provided, the user will be allowed internet
18                  access.
19
20                  This is ideal for hotel, school, airport, internet cafe or any
21                  other public place where administration doesn’t have
22                  control over the user computer. No software installati[o]n
23                  or network configuration is needed, hotspot will direct any
24                  connection request to the login form.
25
26                  Extensive user management is possible by making
27                  different user profiles, each of which can allow certain
28
                                                 -5-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 7 of 28 Page ID #:7




1                  uptime, upload and download speed limitation, transfer
2                  amount limitation and more.
3
4                  Hotspot also supports authentication against standard
5                  RADIUS servers and MikroTik’s own User Manager
6                  which will give you a centralized management of all users
7                  in your networks.
8
9                  • Plug-n-Play access to the Network
10                 • Authentication of local Network Clients
11                 • User Accounting
12                 • RADIUS support for Authentication and Accounting
13                 • Configurable bypass for non-interactive devices
14                 • Walled garden for browsing exceptions
15                 • Trial user and Advertisement modes
16                 • Plug-n-Play access to the Network
17                 • Authentication of local Network Clients
18                 • User Accounting
19                 • RADIUS support for Authentication and Accounting
20                 • Configurable bypass for non-interactive devices
21                 • Walled garden for browsing exceptions
22                 • Trial user and Advertisement modes
23           Upon information and belief, the foregoing excerpt accurately describes
24     RouterOS.
25           24.   MikroTik periodically hosts user meetings in the United States,
26     including a recent meeting in Austin, Texas on April 4-5, 2019. Upon information
27     and belief, the MikroTik User Meeting (MUM) is a conference on MikroTik
28
                                              -6-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 8 of 28 Page ID #:8




1      RouterOS software and RouterBOARD hardware, and includes presentations and
2      demonstrations of technology by MikroTik and participants themselves.
3            25.    MikroTik Ethernet routers include hEX lite, hEX, hEX PoE lite,
4      PwerBox, hEX S, hEX PoE, RB2011iL-IN, RB2011-iL-RM, PowerBox Pro,
5      RB2011iLS-IN,      RB2011UiAS-IN,       RB2011UiAS-RM,        RB3011UiAS-RM,
6      RB4011iGS+RM, RB1100AHx4, RB1100AHx4 Dude Edition, CCR1009-7G-1C-
7      PC, CCR1009-7G-1C-1S+PC, CCR1009-7G-1C-1S+, CCR1016-12G, CCR1016-
8      12S-1S+,     CCR1036-12G-4S,        CCR1036-8G-2S+,       CCR1036-12G-4S-EM,
9      CCR1036-8G-2S+EM, and CCR1072-1G-8S+ (hereinafter “Mikrotik Routers”).
10           26.    MikroTik switches and access points with wireless Ethernet include
11     CRS109-8G-1S-2HnD-IN, CRS125-24G-1S-2HnD-IN, OmniTIK 5, hAP mini,
12     hAP lite, hAP lite, hAP lite TC, mAP lite, cAP lite, mAP, hAP, wAP, wAP BE,
13     wsAP ac lite, cAP, hAP ac lite, hAP ac lite TC, RB951Ui-2Hnd, cAP ac, hAP ac2,
14     RB951G-2HnD, wAP ac, wAP ac BE, RB2011UiAS-2HnD-IN, hAP ac, Audience,
15     and RB4011iGS+5HacQ2HnD-IN (hereinafter “Mikrotik Wireless Products”).
16           27.    Upon information and belief, Microcom is a wholesale distributor of
17     electronic parts and electronic communications equipment. Microcom’s website
18     touts MikroTik as a featured brand and makes MikroTik Routers and MikroTik
19     Wireless Products available for sale.
20           28.    Upon information and belief, Creative Wireless provides network
21     installations that use MikroTik Routers and MikroTik Wireless Products.
22           29.    Upon information and belief, Global IT Communications provides
23     network consulting services that help companies manage their network
24     infrastructures. Upon information and belief, Global IT Communications provides
25     network installations that use MikroTik Routers and MikroTik Wireless Products.
26                               V. THE PATENTS-IN-SUIT
27           30.    Nomadix is the owner by assignment of U.S. Patent No. 7,194,554
28     entitled “Systems and methods for providing dynamic network authorization
                                               -7-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 9 of 28 Page ID #:9




1      authentication and accounting” (“the ’554 patent”), which the United States Patent
2      and Trademark Office issued on March 20, 2007. A true and correct copy of the ’554
3      patent is attached hereto as Exhibit 1.
4            31.       Nomadix is the owner by assignment of U.S. Patent No. 6,636,894
5      entitled “Systems and methods for redirecting users having transparent computer
6      access to a network using a gateway device having redirection capability” (“the ’894
7      patent”), which the United States Patent and Trademark Office issued on October
8      21, 2003. A true and correct copy of the ’894 patent is attached hereto as Exhibit 2.
9            32.       Nomadix is the owner by assignment of U.S. Patent No. 8,156,246
10     entitled “Systems and methods for providing content and services on a network
11     system” (“the ’246 patent”), which the United States Patent and Trademark Office
12     issued on April 10, 2012. A true and correct copy of the ’246 patent is attached hereto
13     as Exhibit 3.
14           33.       Nomadix is the owner by assignment of U.S. Patent No. 7,554,995
15     entitled “System and method for establishing network connection with unknown
16     network and/or user device” (“the ’995 patent”), which the United States Patent and
17     Trademark Office issued on June 30, 2009. A true and correct copy of the ’995 patent
18     is attached hereto as Exhibit 4.
19           34.       Nomadix is the owner by assignment of U.S. Patent No. 7,088,727
20     entitled “System and method for establishing network connection with unknown
21     network and/or user device” (“the ’727 patent”), which the United States Patent and
22     Trademark Office issued on August 8, 2006. A true and correct copy of the ’727
23     patent is attached hereto as Exhibit 5.
24           35.       The “Asserted Nomadix Patents” are the ’554 patent, the ’894 patent,
25     the ’246 patent, the ’995 patent, and the ’727 patent.
26           36.       Nomadix has manufactured and sold gateway devices covered by the
27     Asserted Nomadix Patents, and has provided proper notice of the Asserted Nomadix
28     Patents in accordance with 35 U.S.C. § 287(a).
                                                 -8-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 10 of 28 Page ID #:10




1                                           VI. COUNT I:
2                       INFRINGEMENT OF U.S. PATENT NO. 7,194,554
3             37.      Plaintiff hereby realleges and incorporates by reference the allegations
4       set forth in paragraphs 1 through 36.
5             38.      MikroTik’s products including at least the MikroTik Routers infringe
6       at least Claim 17 of the ’554 patent under at least 35 U.S.C. § 271(a), (b), and (c).
7             39.      Defendants have directly infringed one or more claims of the ’554
8       patent through manufacture, use, sale, offer for sale, and/or importation into the
9       United States of networking devices, including the MikroTik Routers.
10            40.      For example, in operation, the MikroTik Routers include all of the
11      limitations of Claim 17 of the ’554 patent.
12            41.      Upon information and belief, the MikroTik Routers perform a method
13      for redirecting a source attempting to access a destination through a gateway device,
14      wherein the source is associated with a source computer, and wherein the gateway
15      device enables the source to communicate with a network. For example, the
16      following webpage describes redirecting a user to another URL (for example, to a
17      login page):
18
19                     https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
20
21            42.      Upon information and belief, the MikroTik Routers receive at the
22      gateway device a request from the source to access the network regardless of
23      network configurations via a packet translation learned during a self-configuration
24      and without requiring the source computer to include network software configured
25      for the network. For example, the following MikroTik webpage states:
26
27                     https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
28
                                                  -9-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 11 of 28 Page ID #:11




1                   First of all, a client have to get an IP address. It may be set
2                   on the client statically, or leased from a DHCP server. The
3                   DHCP server may provide ways of binding lent IP
4                   addresses to clients MAC addresses, if required. The
5                   HotSpot system does not care how client get an address
6                   before he/she gets to the HotSpot login page.
7
8                   Moreover, HotSpot server may automatically and
9                   transparently change any IP address (yes, meaning really
10                  any IP address) of a client to a valid unused address from
11                  the selected IP pool. If a user is able to get his/her Internet
12                  connection working at their place, he/she will be able to
13                  get his/her connection working in the HotSpot network.
14                  This feature gives a possibility to provide a network access
15                  (for example, Internet access) to mobile clients that are not
16                  willing (or are disallowed, not qualified enough or
17                  otherwise unable) to change their networking settings. The
18                  users will not notice the translation (i.e., there will not be
19                  any changes in the users’ config), but the router itself will
20                  see completely different (from what is actually set on each
21                  client) source IP addresses on packets sent from the clients
22                  (even the firewall mangle table will ‘see’ the translated
23                  addresses). This technique is called one-to-one NAT, but
24                  is also known as “Universal Client” as that is how it was
25                  called in the RouterOS version 2.8.
26
27                  One-to-one NAT accepts any incoming address from a
28                  connected network interface and performs a network
                                                 -10-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 12 of 28 Page ID #:12




1                   address translation so that data may be routed through
2                   standard IP networks. Clients may use any preconfigured
3                   addresses. If the one-to-one NAT feature is set to translate
4                   a client’s address to a public IP address, then the client
5                   may even run a server or any other service that requires a
6                   public IP address. This NAT is changing source address of
7                   each packet just after it is received by the router (it is like
8                   source NAT that is performed early in the packet path, so
9                   that even firewall mangle table, which normally ‘sees’
10                  received packets unaltered, can only ‘see’ the translated
11                  address).
12
13            43.   Upon information and belief, the MikroTik Routers identify the source
14      based upon an attribute associated with the source. For example, the following
15      webpage describes identifying the source based upon an attribute associated with the
16      source:
17
18                  https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
19
20            44.   Upon information and belief, the MikroTik Routers access a source
21      profile database located external to the gateway device, the source profile database
22      storing access rights of the source, such as described in the following webpages:
23
24                  https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
25                  https://wiki.mikrotik.com/wiki/Manual:RADIUS_Client
26
27            45.   Upon information and belief, the MikroTik Routers determine the
28      access rights of the source based upon the identification of the source, wherein the
                                                 -11-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 13 of 28 Page ID #:13




1       access rights define the rights of the source to access destination sites via the
2       network, such as described in the following webpage:
3
4                    https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
5
6             46.    Upon information and belief, the MikroTik Routers direct the source to
7       a redirection site when the source profile is not located within the source profile
8       database, such as described in the following webpage:
9
10                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
11
12            47.    Upon information and belief, Defendant MikroTik has knowledge of
13      Nomadix’s patents, including the ’554 patent, at least based on receiving notice of
14      patents in the same patent family in 2012. Upon further information and belief,
15      through the knowledge of the ’554 patent gained by monitoring Nomadix’s patents,
16      Defendant MikroTik knew or should have known that these activities would
17      infringe. Defendant MikroTik also had knowledge of the ’554 patent no later than
18      the filing of this Complaint.
19            48.    Upon information and belief, Defendant MikroTik has actively induced
20      others to infringe the ’554 patent by marketing and selling the above MikroTik
21      Routers, knowing and intending that such systems would be used by customers and
22      end users in a manner that infringes the ’554 patent. To that end, Defendant
23      MikroTik provides instructions and teachings to its customers and end users that
24      such MikroTik Routers be used to infringe the ’554 patent. Defendant MikroTik’s
25      acts constitute infringement of the ’554 patent in violation of 35 U.S.C. § 271(b).
26            49.    Upon information and belief, Defendant MikroTik actively induces
27      others to directly infringe the asserted claims of the ’554 patent. By way of example
28      only, upon information and belief, Defendant MikroTik actively induces direct
                                                -12-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 14 of 28 Page ID #:14




1       infringement of the ’554 patent by providing directions, demonstrations, guides,
2       manuals, training for use, and/or other materials necessary for the use of MikroTik
3       Routers. Upon information and belief, Defendant MikroTik knew or should have
4       known that these activities would cause direct infringement.
5             50.    Upon information and belief, Defendant MikroTik’s acts constitute
6       contributory infringement of the ’554 patent in violation of 35 U.S.C. § 271(c). Upon
7       information and belief, Defendant MikroTik contributorily infringes because,
8       among other things, Defendant MikroTik offers to sell and/or sells within the United
9       States, and/or imports into the United States, components of MikroTik Routers that
10      constitute material parts of the invention of the asserted claims of the ’554 patent,
11      are not staple articles or commodities of commerce suitable for substantial non-
12      infringing use, and are known by Defendant MikroTik to be especially made or
13      especially adapted for use in an infringement of the ’554 patent.
14            51.    Defendants Microcom, Creative Wireless, and Global IT are among the
15      parties whose direct infringement MikroTik has induced or contributed to.
16            52.    Upon information and belief, Defendant MikroTik’s infringement of
17      the ’554 patent has been, and continues to be, willful, deliberate, and intentional by
18      continuing its acts of infringement after becoming aware of the ’554 patent and its
19      infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
20            53.    Because of Defendants’ infringement of the ’554 patent, Nomadix has
21      suffered and will continue to suffer irreparable harm and injury, including monetary
22      damages in an amount to be determined at trial.
23            54.    Upon information and belief, unless enjoined, Defendants, and/or
24      others acting on behalf of Defendants, will continue their infringing acts, thereby
25      causing additional irreparable injury to Nomadix for which there is no adequate
26      remedy at law.
27
28
                                                -13-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 15 of 28 Page ID #:15




1                                         VII. COUNT II:
2                     INFRINGEMENT OF U.S. PATENT NO. 6,636,894
3             55.    Plaintiff hereby realleges and incorporates by reference the allegations
4       set forth in paragraphs 1 through 54.
5             56.    MikroTik’s products including at least the MikroTik Routers infringe
6       at least Claim 1 of the ’894 patent under at least 35 U.S.C. § 271(a), (b), and (c).
7             57.    Defendants have directly infringed one or more claims of the ’894
8       patent through manufacture, use, sale, offer for sale, and/or importation into the
9       United States of networking devices, including the MikroTik Routers.
10            58.    For example, in operation, the MikroTik Routers include all of the
11      limitations of Claim 1 of the ’894 patent.
12            59.    Upon information and belief, the MikroTik Routers redirect an original
13      destination address access request to a redirected destination address, such as
14      described in the following webpages:
15
16                   https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
17                   https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
18
19            60.    Upon information and belief, the MikroTik Routers receive all original
20      destination address access requests originating from a computer, determine which of
21      the original destination address requests require redirection, store the original
22      destination address if redirection is required, modify the original destination address
23      access request, and communicate the modified request to a redirection server if
24      redirection is required, such as described in the following webpages:
25
26                   https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
27                   https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
28
                                                 -14-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 16 of 28 Page ID #:16




1             61.    Upon information and belief, the MikroTik Routers respond, at the
2       redirection server, to the modified request with a browser redirect message that
3       reassigns the modified request to an administrator-specified, redirected destination
4       address, intercept, at the gateway device, the browser redirect message and modify
5       it with the stored original destination address, and send the modified browser redirect
6       message to the computer, which automatically redirects the computer to the
7       redirected destination address, such as described in the following webpages:
8
9                    https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
10                   https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
11                   https://wiki.mikrotik.com/wiki/Manual:IP/Firewall/Filter
12
13            62.    Upon information and belief, Defendant MikroTik has knowledge of
14      Nomadix’s patents, including the ’894 patent, at least based on receiving notice of
15      patents in the same patent family in 2012. Upon further information and belief,
16      through the knowledge of the ’894 patent gained by monitoring Nomadix’s patents,
17      Defendant MikroTik knew or should have known that these activities would
18      infringe. Defendant MikroTik also had knowledge of the ’894 patent no later than
19      the filing of this Complaint.
20            63.    Upon information and belief, Defendant MikroTik has actively induced
21      others to infringe the ’894 patent by marketing and selling the above MikroTik
22      Routers, knowing and intending that such systems would be used by customers and
23      end users in a manner that infringes the ’894 patent. To that end, Defendant
24      MikroTik provides instructions and teachings to its customers and end users that
25      such MikroTik Routers be used to infringe the ’894 patent. Defendant MikroTik’s
26      acts constitute infringement of the ’894 patent in violation of 35 U.S.C. § 271(b).
27            64.    Upon information and belief, Defendant MikroTik actively induces
28      others to directly infringe the asserted claims of the ’894 patent. By way of example
                                                 -15-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 17 of 28 Page ID #:17




1       only, upon information and belief, Defendant MikroTik actively induces direct
2       infringement of the ’894 patent by providing directions, demonstrations, guides,
3       manuals, training for use, and/or other materials necessary for the use of MikroTik
4       Routers. Upon information and belief, Defendant MikroTik knew or should have
5       known that these activities would cause direct infringement.
6             65.    Upon information and belief, Defendant MikroTik’s acts constitute
7       contributory infringement of the ’894 patent in violation of 35 U.S.C. § 271(c). Upon
8       information and belief, Defendant MikroTik contributorily infringes because,
9       among other things, Defendant MikroTik offers to sell and/or sells within the United
10      States, and/or imports into the United States, components of MikroTik Routers that
11      constitute material parts of the invention of the asserted claims of the ’894 patent,
12      are not staple articles or commodities of commerce suitable for substantial non-
13      infringing use, and are known by Defendant MikroTik to be especially made or
14      especially adapted for use in an infringement of the ’894 patent.
15            66.    Defendants Microcom, Creative Wireless, and Global IT are among the
16      parties whose direct infringement MikroTik has induced or contributed to.
17            67.    Upon information and belief, Defendant MikroTik’s infringement of
18      the ’894 patent has been, and continues to be, willful, deliberate, and intentional by
19      continuing its acts of infringement after becoming aware of the ’894 patent and its
20      infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
21            68.    Because of Defendants’ infringement of the ’894 patent, Nomadix has
22      suffered and will continue to suffer irreparable harm and injury, including monetary
23      damages in an amount to be determined at trial.
24            69.    Upon information and belief, unless enjoined, Defendants, and/or
25      others acting on behalf of Defendants, will continue their infringing acts, thereby
26      causing additional irreparable injury to Nomadix for which there is no adequate
27      remedy at law.
28
                                                -16-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 18 of 28 Page ID #:18




1                                        VIII. COUNT III:
2                     INFRINGEMENT OF U.S. PATENT NO. 8,156,246
3             70.    Plaintiff hereby realleges and incorporates by reference the allegations
4       set forth in paragraphs 1 through 69.
5             71.    MikroTik’s products including at least the MikroTik Routers infringe
6       at least Claim 9 of the ’246 patent under at least 35 U.S.C. § 271(a), (b), and (c).
7             72.    Defendants have directly infringed one or more claims of the ’246
8       patent through manufacture, use, sale, offer for sale, and/or importation into the
9       United States of networking devices, including the MikroTik Routers.
10            73.    For example, in operation, the MikroTik Routers include all of the
11      limitations of Claim 9 of the ’246 patent.
12            74.    Upon information and belief, the MikroTik Routers redirect a computer
13      to a portal page, the computer being connected to the network management system
14      by a network, such as described in the following webpages:
15
16                   https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
17                   https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
18
19            75.    Upon information and belief, the MikroTik Routers complete a
20      connection handshake with the computer in a manner such that the network
21      management system appears to be the external server, receive, at the network
22      management system, an incoming request from the computer relating to accessing
23      an external server, receive, at the network management system, incoming data from
24      a redirection server, the incoming data identifying a portal page server to which the
25      computer should be redirected, the portal page server being different from the
26      external server, and send, from the network management system to the computer, an
27      outgoing response based on the incoming data, the outgoing response configured to
28      be responsive to the incoming request from the computer by including a source
                                                 -17-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 19 of 28 Page ID #:19




1       address corresponding to the external server, whereby the outgoing response appears
2       to have originated from the external server, and the outgoing response configured to
3       cause the computer to initiate a second request for content from the portal page
4       server, such as described in the following webpages:
5
6                    https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
7                    https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
8
9             76.    Upon information and belief, Defendant MikroTik has knowledge of
10      Nomadix’s patents, including the ’246 patent, at least based on receiving notice of
11      patents in the same patent family in 2012. Upon further information and belief,
12      through the knowledge of the ’246 patent gained by monitoring Nomadix’s patents,
13      Defendant MikroTik knew or should have known that these activities would
14      infringe. Defendant MikroTik also had knowledge of the ’246 patent no later than
15      the filing of this Complaint.
16            77.    Upon information and belief, Defendant MikroTik has actively induced
17      others to infringe the ’246 patent by marketing and selling the above MikroTik
18      Routers, knowing and intending that such systems would be used by customers and
19      end users in a manner that infringes the ’246 patent. To that end, Defendant
20      MikroTik provides instructions and teachings to its customers and end users that
21      such MikroTik Routers be used to infringe the ’246 patent. Defendant MikroTik’s
22      acts constitute infringement of the ’246 patent in violation of 35 U.S.C. § 271(b).
23            78.    Upon information and belief, Defendant MikroTik actively induces
24      others to directly infringe the asserted claims of the ’246 patent. By way of example
25      only, upon information and belief, Defendant MikroTik actively induces direct
26      infringement of the ’246 patent by providing directions, demonstrations, guides,
27      manuals, training for use, and/or other materials necessary for the use of MikroTik
28
                                                -18-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 20 of 28 Page ID #:20




1       Routers. Upon information and belief, Defendant MikroTik knew or should have
2       known that these activities would cause direct infringement.
3             79.    Upon information and belief, Defendant MikroTik’s acts constitute
4       contributory infringement of the ’246 patent in violation of 35 U.S.C. § 271(c). Upon
5       information and belief, Defendant MikroTik contributorily infringes because,
6       among other things, Defendant MikroTik offers to sell and/or sells within the United
7       States, and/or imports into the United States, components of MikroTik Routers that
8       constitute material parts of the invention of the asserted claims of the ’246 patent,
9       are not staple articles or commodities of commerce suitable for substantial non-
10      infringing use, and are known by Defendant MikroTik to be especially made or
11      especially adapted for use in an infringement of the ’246 patent.
12            80.    Defendants Microcom, Creative Wireless, and Global IT are among the
13      parties whose direct infringement MikroTik has induced or contributed to.
14            81.    Upon information and belief, Defendant MikroTik’s infringement of
15      the ’246 patent has been, and continues to be, willful, deliberate, and intentional by
16      continuing its acts of infringement after becoming aware of the ’246 patent and its
17      infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
18            82.    Because of Defendants’ infringement of the ’246 patent, Nomadix has
19      suffered and will continue to suffer irreparable harm and injury, including monetary
20      damages in an amount to be determined at trial.
21            83.    Upon information and belief, unless enjoined, Defendants, and/or
22      others acting on behalf of Defendants, will continue their infringing acts, thereby
23      causing additional irreparable injury to Nomadix for which there is no adequate
24      remedy at law.
25                                       IX. COUNT IV:
26                    INFRINGEMENT OF U.S. PATENT NO. 7,554,995
27            84.    Plaintiff hereby realleges and incorporates by reference the allegations
28      set forth in paragraphs 1 through 83.
                                                -19-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 21 of 28 Page ID #:21




1             85.    MikroTik’s products including at least the MikroTik Routers infringe
2       at least Claim 1 of the ’995 patent under at least 35 U.S.C. § 271(a), (b), and (c).
3             86.    Defendants have directly infringed one or more claims of the ’995
4       patent through manufacture, use, sale, offer for sale, and/or importation into the
5       United States of networking devices, including the MikroTik Routers.
6             87.    For example, in operation, the MikroTik Routers include all of the
7       limitations of Claim 1 of the ’995 patent.
8             88.    Upon information and belief, the MikroTik Routers establish a
9       communications path for a user host device through a foreign gateway, wherein the
10      user host device is configured to communicate through a home gateway by using an
11      IP address of the home gateway, and wherein the foreign gateway has an IP address
12      different from the home gateway, such as described in the following webpage:
13
14                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
15
16            89.    Upon information and belief, the MikroTik Routers receive an ARP
17      request packet transmitted from the user host device over the communications path,
18      wherein the ARP request packet includes at least a sender IP address that
19      corresponds to an IP address of the user host device, a sender hardware address that
20      correspond to a hardware address of the user host device, and a target IP address that
21      corresponds to the IP address of the home gateway, such as described in the
22      following webpage:
23
24                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
25
26            90.    Upon information and belief, the MikroTik Routers respond to the ARP
27      request packet by transmitting over the communications path an ARP response
28      packet that includes at least a sender IP address that corresponds to the IP address of
                                                 -20-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 22 of 28 Page ID #:22




1       the home gateway, a sender hardware address that corresponds to a hardware address
2       of the foreign gateway, a target IP address that corresponds to the IP address of the
3       user host device, and a target hardware address that corresponds to the hardware
4       address of the user host device, such as described in the following webpage:
5
6                    https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
7
8             91.    Upon information and belief, the MikroTik Routers receive a network
9       packet transmitted from the user host device, wherein the network packet comprises
10      at least a target IP address that is different from the IP address of the home gateway
11      and a target hardware address that corresponds to the hardware address of the foreign
12      gateway, such as described in the following webpage:
13
14                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
15
16            92.    Upon information and belief, Defendant MikroTik has knowledge of
17      Nomadix’s patents, including the ’995 patent, at least based on receiving notice of
18      patents in the same patent family in 2012. Upon further information and belief,
19      through the knowledge of the ’995 patent gained by monitoring Nomadix’s patents,
20      Defendant MikroTik knew or should have known that these activities would
21      infringe. Defendant MikroTik also had knowledge of the ’995 patent no later than
22      the filing of this Complaint.
23            93.    Upon information and belief, Defendant MikroTik has actively induced
24      others to infringe the ’995 patent by marketing and selling the above MikroTik
25      Routers, knowing and intending that such systems would be used by customers and
26      end users in a manner that infringes the ’995 patent. To that end, Defendant
27      MikroTik provides instructions and teachings to its customers and end users that
28
                                                -21-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 23 of 28 Page ID #:23




1       such MikroTik Routers be used to infringe the ’995 patent. Defendant MikroTik’s
2       acts constitute infringement of the ’995 patent in violation of 35 U.S.C. § 271(b).
3             94.    Upon information and belief, Defendant MikroTik actively induces
4       others to directly infringe the asserted claims of the ’995 patent. By way of example
5       only, upon information and belief, Defendant MikroTik actively induces direct
6       infringement of the ’995 patent by providing directions, demonstrations, guides,
7       manuals, training for use, and/or other materials necessary for the use of MikroTik
8       Routers. Upon information and belief, Defendant MikroTik knew or should have
9       known that these activities would cause direct infringement.
10            95.    Upon information and belief, Defendant MikroTik’s acts constitute
11      contributory infringement of the ’995 patent in violation of 35 U.S.C. § 271(c). Upon
12      information and belief, Defendant MikroTik contributorily infringes because,
13      among other things, Defendant MikroTik offers to sell and/or sells within the United
14      States, and/or imports into the United States, components of MikroTik Routers that
15      constitute material parts of the invention of the asserted claims of the ’995 patent,
16      are not staple articles or commodities of commerce suitable for substantial non-
17      infringing use, and are known by Defendant MikroTik to be especially made or
18      especially adapted for use in an infringement of the ’995 patent.
19            96.    Defendants Microcom, Creative Wireless, and Global IT are among the
20      parties whose direct infringement MikroTik has induced or contributed to.
21            97.    Upon information and belief, Defendant MikroTik’s infringement of
22      the ’995 patent has been, and continues to be, willful, deliberate, and intentional by
23      continuing its acts of infringement after becoming aware of the ’995 patent and its
24      infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
25            98.    Because of Defendants’ infringement of the ’995 patent, Nomadix has
26      suffered and will continue to suffer irreparable harm and injury, including monetary
27      damages in an amount to be determined at trial.
28
                                                -22-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 24 of 28 Page ID #:24




1             99.    Upon information and belief, unless enjoined, Defendants, and/or
2       others acting on behalf of Defendants, will continue their infringing acts, thereby
3       causing additional irreparable injury to Nomadix for which there is no adequate
4       remedy at law.
5                                          X. COUNT V:
6                     INFRINGEMENT OF U.S. PATENT NO. 7,088,727
7             100. Plaintiff hereby realleges and incorporates by reference the allegations
8       set forth in paragraphs 1 through 99.
9             101. MikroTik’s products including at least the MikroTik Routers infringe
10      at least Claim 11 of the ’727 patent under at least 35 U.S.C. § 271(a), (b), and (c).
11            102. Defendants have directly infringed one or more claims of the ’727
12      patent through manufacture, use, sale, offer for sale, and/or importation into the
13      United States of networking devices, including the MikroTik Routers.
14            103. For example, in operation, the MikroTik Routers include all of the
15      limitations of Claim 11 of the ’727 patent.
16            104. Upon information and belief, the MikroTik Routers provide access to a
17      network utilizing private IP addresses for a user device having an incompatible
18      private IP address, such as described in the following webpage:
19
20                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
21
22            105. Upon information and belief, the MikroTik Routers intercept data
23      transmitted by the user device containing the incompatible private IP address,
24      modify the data using a private IP address compatible with the network private IP
25      addresses, and transmit the modified data on the network, such as described in the
26      following webpage:
27
28                   https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
                                                 -23-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 25 of 28 Page ID #:25




1
2             106. Upon information and belief, Defendant MikroTik has knowledge of
3       Nomadix’s patents, including the ’727 patent, at least based on receiving notice of
4       patents in the same patent family in 2012. Upon further information and belief,
5       through the knowledge of the ’727 patent gained by monitoring Nomadix’s patents,
6       Defendant MikroTik knew or should have known that these activities would
7       infringe. Defendant MikroTik also had knowledge of the ’727 patent no later than
8       the filing of this Complaint.
9             107. Upon information and belief, Defendant MikroTik has actively induced
10      others to infringe the ’727 patent by marketing and selling the above MikroTik
11      Routers, knowing and intending that such systems would be used by customers and
12      end users in a manner that infringes the ’727 patent. To that end, Defendant
13      MikroTik provides instructions and teachings to its customers and end users that
14      such MikroTik Routers be used to infringe the ’727 patent. Defendant MikroTik’s
15      acts constitute infringement of the ’727 patent in violation of 35 U.S.C. § 271(b).
16            108. Upon information and belief, Defendant MikroTik actively induces
17      others to directly infringe the asserted claims of the ’727 patent. By way of example
18      only, upon information and belief, Defendant MikroTik actively induces direct
19      infringement of the ’727 patent by providing directions, demonstrations, guides,
20      manuals, training for use, and/or other materials necessary for the use of MikroTik
21      Routers. Upon information and belief, Defendant MikroTik knew or should have
22      known that these activities would cause direct infringement.
23            109. Upon information and belief, Defendant MikroTik’s acts constitute
24      contributory infringement of the ’727 patent in violation of 35 U.S.C. § 271(c). Upon
25      information and belief, Defendant MikroTik contributorily infringes because,
26      among other things, Defendant MikroTik offers to sell and/or sells within the United
27      States, and/or imports into the United States, components of MikroTik Routers that
28      constitute material parts of the invention of the asserted claims of the ’727 patent,
                                                -24-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 26 of 28 Page ID #:26




1       are not staple articles or commodities of commerce suitable for substantial non-
2       infringing use, and are known by Defendant MikroTik to be especially made or
3       especially adapted for use in an infringement of the ’727 patent.
4             110. Defendants Microcom, Creative Wireless, and Global IT are among the
5       parties whose direct infringement MikroTik has induced or contributed to.
6             111. Upon information and belief, Defendant MikroTik’s infringement of
7       the ’727 patent has been, and continues to be, willful, deliberate, and intentional by
8       continuing its acts of infringement after becoming aware of the ’727 patent and its
9       infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
10            112. Because of Defendants’ infringement of the ’727 patent, Nomadix has
11      suffered and will continue to suffer irreparable harm and injury, including monetary
12      damages in an amount to be determined at trial.
13            113. Upon information and belief, unless enjoined, Defendants, and/or
14      others acting on behalf of Defendants, will continue their infringing acts, thereby
15      causing additional irreparable injury to Nomadix for which there is no adequate
16      remedy at law.
17                                   PRAYER FOR RELIEF
18            WHEREFORE, Plaintiff prays for judgment in its favor against Defendants
19      for the following relief:
20            A.     Pursuant to 35 U.S.C. § 271, a determination that Defendants and their
21      officers, agents, servants, employees, attorneys and all others in active concert
22      and/or participation with them have infringed each of the ’554, ’894, ’246, ’995, and
23      ’727 patents through the manufacture, use, importation, offer for sale, and/or sale of
24      infringing products and/or any of the other acts prohibited by 35 U.S.C. § 271;
25            B.     Pursuant to 35 U.S.C. § 283, an injunction enjoining Defendants and
26      their officers, agents, servants, employees, attorneys and all others in active concert
27      and/or participation with them from infringing the ’554, ’894, ’246, ’995, and ’727
28      patents through the manufacture, use, importation, offer for sale, and/or sale of
                                                 -25-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 27 of 28 Page ID #:27




1       infringing products and/or any of the other acts prohibited by 35 U.S.C. § 271,
2       including preliminary and permanent injunctive relief;
3             C.     Pursuant to 35 U.S.C. § 284, an award compensating Plaintiff for
4       Defendants’ infringement of the ’554, ’894, ’246, ’995, and ’727 patents through
5       payment of not less than a reasonable royalty on Defendants’ sales of infringing
6       products;
7             D.     Pursuant to 35 U.S.C. § 284, an award increasing damages up to three
8       times the amount found or assessed by the jury for Defendants’ infringement of each
9       of the ’554, ’894, ’246, ’995, and ’727 patents in view of the willful and deliberate
10      nature of the infringement;
11            E.     Pursuant to 35 U.S.C. § 285, a finding that this is an exceptional case,
12      and an award of reasonable attorneys’ fees and non-taxable costs;
13            F.     An assessment of prejudgment and post-judgment interest and costs
14      against Defendant, together with an award of such interest and costs, pursuant to 35
15      U.S.C. § 284; and
16            G.     Such other and further relief as this Court may deem just.
17                                     Respectfully submitted,
18                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
19
20      Dated: December 2, 2019        /s/ Douglas G. Muehlhauser
                                       Douglas G. Muehlhauser
21                                     Mark Lezama
                                       Attorneys for Plaintiff
22                                     NOMADIX, INC.
23
24
25
26
27
28
                                                -26-
     Case 2:19-cv-10202-DDP-E Document 1 Filed 12/02/19 Page 28 of 28 Page ID #:28




1                                DEMAND FOR JURY TRIAL
2             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
3       Nomadix hereby demands a trial by jury on all issues so triable.
4
5                                     Respectfully submitted,
6                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
7
8       Dated: December 2, 2019       /s/ Douglas G. Muehlhauser
                                      Douglas G. Muehlhauser
9                                     Mark Lezama
                                      Attorneys for Plaintiff
10                                    NOMADIX, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -27-
